t c summary opinion united_states tax_court dan b isaac petitioner v commissioner of internal revenue respondent docket no 7581-01s filed date dan b isaac pro_se frank j jackson for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax under sec_665l1 a a and a in the respective amounts of dollar_figure dollar_figure and dollar_figure after concessions ’ discussed infra the issues are petitioner’s basis in shares of ibm stock sold by petitioner on date and petitioner’s entitlement to a dependency_exemption deduction and head_of_household filing_status petitioner resided in new york new york at the time the petition was filed the facts may be summarized as follows petitioner did not file a federal_income_tax return for the taxable_year in paragraphs and of the stipulation of facts the parties stipulated that the amount_realized by petitioner from the sale of securities was dollar_figure and that of this amount stock in the amount of dollar_figure had a cost_basis of dollar_figure resulting in a dollar_figure gain of which dollar_figure is long term gain dollar_figure is a short term gain and dollar_figure is short term loss the parties also agree that the difference between the gross_sales dollar_figure and the dollar_figure referred to above is dollar_figure it is stipulated that during petitioner received social_security_benefits of dollar_figure interest_income of dollar_figure dividend income of dollar_figure and royalty payments of dollar_figure also petitioner has never disputed that he is liable for the failure_to_file and failure to pay additions to tax under sec_6651 a and a the brokerage statement shows that the amount received was continued - - and is from the sale of shares of ibm stock sold on date the basic problem with this case is that we have precious little evidence during and petitioner made a number of trades including long and short stock transactions and puts_and_calls we have end-of-the-year tax statements for and and three different confirmations of the sale of shares of ibm stock one of the confirmations canceled another purchase confirmation none of the confirmations refer to specific stock purchased and neither do the tax statements although petitioner received monthly statements none of them were introduced into evidence with this sparse record we do the best that we can in sorting out the facts we must rely on inferences and absolute certainty is impossible to a great extent these uncertainties bear heavily against petitioner because the inexactitude is of his own making see 39_f2d_540 2d cir for convenience we have combined our findings_of_fact and discussion transaction involving ibm stock at trial petitioner testified that he frequently traded ibm stock but he could not identify any purchase of the shares he further testified that he did not know his cost_basis for the continued dollar_figure the difference dollar_figure from the stipulated figure appears to be the result of rounding figures in the stipulation q4e- shares we note that on date ibm stock was split for the tax statement for shows that petitioner sold shares of ibm stock for dollar_figure on date purchased shares of ibm stock for dollar_figure on date and had received a dividend from ibm of dollar_figure on date the receipt of this dividend indicates that he must have owned ibm stock prior to the sale on date because the distribution record_date had to have been prior to that date furthermore the quarterly dividend rate for ibm at that time was dollar_figure per share indicating that petitioner owned shares the statement also shows that petitioner sold shares on date thus at the end of petitioner owned presplit shares of ibm stock purchased for dollar_figure dollar_figure divided by on date during the statement for that year shows that petitioner purchased presplit shares of ibm stock for dollar_figure on date postsplit shares of ibm stock for dollar_figure on date postsplit shares of ibm stock for dollar_figure on date and postsplit shares of ibm stock for dollar_figure on date that statement also shows that he sold presplit shares on date presplit shares on date and the postsplit shares on date - from this we distill the following first prior to date petitioner owned shares of ibm stock as evidenced by the fact that he received the date dividend second during petitioner purchased and sold shares of ibm stock he therefore still owned the same number of shares that he owned prior to date third during date petitioner purchased shares and sold shares of presplit stock during petitioner purchased shares and sold shares as follows transaction balance of shares opening balance ibm shares sell big_number -o- buy big_number sell big_number -0- date - stock split sell big_number buy big_number buy big_number -o- buy big_number the cost of shares is petitioner’s basis for determining a gain_or_loss on the transaction see sec_1011 sec_1012 sec_1016 in attempting to identify which shares were sold and in the absence of other identification we use the first-in_first-out method_of_accounting 617_f2d_323 2d cir affg 69_tc_925 sec_1_1012-1 income_tax regs with regard to the sale on date this stock was purchased on date for - - dollar_figure there was therefore a short-term_capital_gain of dollar_figure with respect to the date sale this stock was purchased on date for dollar_figure and sold for dollar_figure resulting in a short term capital_gain of dollar_figure with regard to the date sale petitioner owned no shares of ibm stock and this must have been a short_sale that was covered on date shares for dollar_figure and on date shares for dollar_figure with income realized in the amount of dollar_figure dollar_figure - dollar_figure dollar_figure to the extent however that any of these transactions were included in paragraph of the stipulation of facts and are inconsistent with that stipulation the stipulation will control in the rule computation other issues initially we observe that petitioner has the burden_of_proof when this case was called from the calendar on date there had been no meaningful communication with respondent’s counsel petitioner was instructed to get his records and meet with counsel for respondent that day petitioner did obtain some records and met with counsel the case was recalled on date and set for trial days sec_7491 places the burden_of_proof on respondent in certain cases petitioner however has not satisfied the requirements of sec_7491 accordingly sec_7491 a has no bearing on the resolution of this case - later pincite p m on date at a pre-trial conference the morning of date petitioner for the first time raised the question whether he was entitled to various deductions including a dependency_exemption deduction for his daughter certain alleged personal and business_expense deductions and losses from trading in options none of these items were raised in the petition and with one exception we decline to entertain these issues at this late date see rule b allowing petitioner to belatedly raise these issues would be unfair to respondent see toyota town inc v commissioner tcmemo_2000_40 affd sub nom 268_f3d_1156 9th cir the one exception concerns petitioner’s dependency_exemption claim petitioner is unmarried and has a daughter who lives with him petitioner’s daughter was years old during the year at issue and received approximately dollar_figure a month or dollar_figure per year from social_security petitioner did not pay more than half of the daughter’s support petitioner argues that he is entitled to claim a dependency_exemption deduction for his daughter we note however that petitioner has not substantiated the alleged business deductions and it appears that even if we were to accept the evidence such as it is with regard to the personal deductions the amount would not exceed the basic_standard_deduction contained in sec_63 finally while petitioner did engage in option trading the record is devoid of evidence from which we could even make an estimate of his gains and losses --- - sec_152 defines a dependent inter alia as a daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer since petitioner did not contribute over half of his daughter’s support she is not a dependent and petitioner is not entitled to claim a dependency_exemption deduction for his daughter under sec_151 nonetheless under sec_1 a head_of_household is entitled to a more favorable filing_status than a single individual a head_of_household is defined inter alia as an individual who is not married and maintains a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of an unmarried daughter sec_2 a petitioner satisfies these requirements and is entitled to head_of_household filing_status after the stipulation was filed and this case was tried petitioner moved to reopen the record respondent objected as to some of the documents that petitioner lodged with the motion to the extent that we found the documents relevant and trustworthy we have incorporated them in this opinion in all other respects petitioner’s motion is denied --- - reviewed and adopted as the report of the small_tax_case division an appropriate order will be issued and decision will be entered under rule
